DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 16-17 of Applicant’s reply, filed 4/1/2022, with respect to the rejection of claim 44 under 35 U.S.C. § 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Baalke et al. (US 2018/0329418 A1).
Examiner additionally notes, regarding this rejection, that Applicant contends “Brady’s factors contributing to a determination of capacity or safety of a path do not include Applicant’s claimed traffic light state because the state of a traffic light (red/green/yellow) is unrelated to the capacity of a route and the safety of a route” (page 16 of Applicant’s reply) (emphasis added). Examiner notes that the “states of traffic light”, as used in claim 44, does not necessarily limit the claim to merely the red/green/yellow lighting state of the traffic light. In fact, Applicant’s specification makes no mention to the red/green/yellow lighting state of the traffic light being updated on the route map. 
Applicant’s specification recites the following: 
“The utility robot can also sense safety features such as traffic lights and walk/no-walk indicators that can generate alerts audibly, visually, another type/frequency of signal, and/or all of the alert generation methods. The utility robot can process traffic light data and follow the pre-established road rules that it has learned. For example, the utility robot can be taught to stop when the traffic light is red. Vehicles in an intersection can be detected. Route issues such as closures can be detected. The utility robot can update the fleet network's database with information such as, but not limited to, traffic light information, that can enrich the mapping utility robot available to the fleet network. In some configurations, the utility robot can make use of information collected by a body camera worn by the operator of a member of the fleet network” (paragraph [0025] of the specification as-filed).
“Map data can include the location, orientation, and intent of traffic signs and signals along the drivable surfaces. Map data can include the relationships between the traffic signs and signals and the drivable surfaces. Map data can include any required activation mechanism for the traffic signals. Map data can include the location, orientation, and activation mechanism for gates, doors, and other pedestrian traffic barriers, as well as the location, orientation, and number of stairs in stair cases” (paragraph [0084] of the specification as-filed). 
As can be seen, the “state” of a traffic light is nowhere defined to be the red/green/yellow lighting state of the traffic light, but may include various other states such as “location”, “orientation”, and “intent.” While the utility robot “can be taught to stop when the traffic light is red”, the specification makes no mention that the route map is updated with this information.

Applicant's arguments with respect to the rejection of claim 1 under 35 U.S.C. § 102 have been fully considered but they are not persuasive.
Regarding amended claim 1, Applicant contends that Brady (US 10233021) “does not disclose or suggest Applicant’s claimed training subsystem.” Claim 1, as amended, requires “a training subsystem creating and accessing data associated with interaction between the at least one utility vehicle and the at least one obstacle.” 
Examiner disagrees.
Brady discloses at least the following:


    PNG
    media_image1.png
    437
    409
    media_image1.png
    Greyscale

(Col. 4, lines 28-51)


    PNG
    media_image2.png
    345
    404
    media_image2.png
    Greyscale

(Col. 6, lines 16-34)
As can be clearly seen from at least the above-cited portions, Brady clearly discloses that the monitoring system 190 creates and accesses data associated with interaction between the at least one utility vehicles and various obstacles. As such, Brady does disclose the limitations of amended claim 1.

Regarding the rejection of claim 35 under 35 U.S.C. § 103, Applicant contends the following (page 17 of Applicant’s reply):

    PNG
    media_image3.png
    184
    636
    media_image3.png
    Greyscale

The “beacons” as claimed in claim 35 are part of the claimed plurality of “system collectors.” According to claim 1, from which claim 35 depends, the “at least one utility vehicle” is part of the “plurality of system collectors.” As such, the sensors located on board the utility vehicle in Brady are indeed part of the “plurality of system collectors.” Therefore, Brady does indeed disclose “the plurality of system collectors comprises at least one beacon sensing at least one obstacle.” 
Applicant further contends that Evans (US 2019/0087778) does not “disclose or suggest Applicant’s claimed protecting data exchanged between a beacon and other data collectors associated with an AV” (page 18 of Applicant’s reply). However, Evans clearly teaches the data protection, encrypting, and tamper-proofing is done to data exchanged between delivery agents 102 (see at least [0039]).  

Applicant further argues for the allowability of claims 12, 22, and 45-51 based upon their dependencies from one of claims 1 and 44. As claims 1 and 44 stand rejected, so too do claims 12, 22, and 45-51.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 12, 22, 35, and 51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the claim recites “the at least one obstacle” in line 18. There is insufficient antecedent basis for this limitation in the claim. 

Regarding claims 12, 22, 35, and 51, these claims depend from claim 1 and are therefore rejected for the same reasons as claim 1 above, as they do not cure the deficiencies of claim 1 noted above. 

Further regarding claim 12, the claim recites “at least one obstacle” in line 3. It is unclear if this limitations refers to the “at least one obstacle” recited in line 18 of claim 1, or to a different “at least one obstacle.” Appropriate clarification is required. 
For the purpose of further examination on the merits, Examiner will treat the recitations of “at least one obstacle” in claims 1 and 12 to refer to the same element. 

Further regarding claim 51, the claim recites “at least one road obstacle” in lines 1-2. It is unclear if this limitation refers to the “at least one obstacle” recited in line 18 of claim 1, the “at least one obstacle” recited in line 3 of claim 12, or to a different element. Appropriate clarification is required. 
If the recited “at least one road obstacle” does not refer to the same element as one of the prior recitations of “at least one obstacle” in claims 1 or 12, then it is unclear what the limitation has to do with the claimed “utility execution system”, as the system is never claimed to include “at least one road obstacle.”  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Brady et al. (United States Patent No. US 10233021 B1) [hereinafter “Brady”].

Regarding claim 1, Brady discloses a utility execution system delivering goods from at least one starting point to at least one utility execution point (system 200; see at least Abstract), the utility execution system comprising:
a plurality of system collectors, the system collectors forming a communications network (see Figures 2A and 2B; see also Col. 12, line 5 to Col. 23, line 6), the system collectors accessing historic data associated with a proposed path between the at least one starting point and the at least one utility execution point (see Col. 4, lines 14-62), the plurality of system collectors including at least one utility vehicle (autonomous vehicles 150/250/350), the at least one utility vehicle including at least one sensor (imaging device 362-1; see also Col. 3, lines 6-26) and at least one storage container (storage compartment 357), the at least one storage container housing the goods (see Col. 10, lines 49-57), the historic data including vehicle data previously collected along the proposed path (see Col. 6, lines 16-31, Col. 9, line 10 to Col. 10, line 32, Col. 11, lines 3-65, and Col. 20, line 32 to Col. 21, line 37), the plurality of system collectors collecting real time data about the proposed path before and while the at least one utility vehicle navigates the proposed path, at least one of the plurality of system collectors updating the proposed path based at least on the vehicle data, the historic data, and the real time data (see Col. 6, lines 16-31, Col. 9, line 10 to Col. 10, line 32, Col. 11, lines 3-65, and Col. 20, line 32 to Col. 21, line 37); 
a processor (server 292 or monitoring system 290) continually updating, based at least on the historic data, the real time data, and the at least one sensor, the updated proposed path as the at least one utility vehicle navigates the updated proposed path from the at least one starting point to the at least one utility execution point (see Col. 6, lines 16-31, Col. 9, line 10 to Col. 10, line 32, Col. 11, lines 3-65, and Col. 20, line 32 to Col. 21, line 37); and
a training subsystem creating and accessing data associated with interaction between the at least one utility vehicle and the at least one obstacle (see at least Col. 4, lines 28-51, Col. 6, lines 16-34, and Col. 17, lines 5-29).

Regarding claim 12, Brady further discloses the at least one utility vehicle comprises an obstacle subsystem locating at least one obstacle in the updated proposed path, the obstacle subsystem updating the updated proposed path when the at least one obstacle is discovered (see at least Col. 11, lines 3-65).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Brady in view of Ferguson et al. (United States Patent Application Publication No. US 2019/0033868 A1) [hereinafter “Ferguson ‘868”].

Regarding claim 22, Brady does not expressly teach the training subsystem comprises a neural network. As noted above in the rejection of claim 21, Brady teaches using a machine learning system to monitor data associated with interactions between the autonomous vehicle and objects, but does not specify the machine learning system is a neural network. 
Ferguson ‘868 generally also teaches an autonomous system for loading and unloading autonomous vehicles used for transportation of goods (see Abstract). Ferguson ‘868 teaches a processor 125 of the autonomous vehicle uses machine learning and/or neural network technology to process image information to identify detected objects (see [0136]). 
As such, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the system taught by Brady such that the training subsystem comprises a neural network, in view of Ferguson ‘868, as Ferguson ‘868 teaches that neural networks are useable in processing image data to identify objects. Additionally, Ferguson ‘868 teaches that neural networks and machine learning can be used interchangeably in the identification of objects from image data, and as such the resultant combination would be a simple substitution of a known element for an equivalent element that would yield predictable results. 

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Brady in view of Ferguson et al. (United States Patent Application Publication No. US 2019/0114564 A1) [hereinafter “Ferguson ‘564”] and Evans, JR. (United States Patent Application Publication No. US 2019/0087778 A1) [hereinafter “Evans”]. 

Regarding claim 35, Brady does not expressly teach the plurality of system collects comprises at least one beacon sensing at least one obstacle, the at least one beacon enabling communication among the plurality of system collectors. 
Ferguson ‘564 also generally teaches a system for generating logistical route plans using historical, real time, and predicted data for the transportation of goods using a fleet of delivery transporters (see Abstract). Ferguson ‘564 teaches the system includes a plurality of data collectors 140 and sensors 120 in the environment that serve to sense obstacles and other data and to communicate the determined information amongst other members of the system (see at least [0024]-[0035] and Figure 1). Ferguson ‘564 teaches the system enables the continuous optimizing of routes and route plans based on predicted and real-time data, thereby increasing delivery efficiency and maximizing the use of delivery resources (see at least [0020]). 
As such, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the system taught by Brady so as to include at least one beacon sensing at least one obstacle and enabling communication among the plurality of system collectors, in view of Ferguson ‘564, as Ferguson ‘564 teaches such a configuration allows for increased delivery efficiency and the maximization of the use of delivery resources. 

The combination of Brady and Ferguson ‘564 further does not expressly teach the at least one beacon protecting data exchanged between the at least one beacon and the plurality of system collectors from tampering. 
Evans also generally teaches a system for delivering goods from a first location to a second location (see Abstract). Evans teaches that information exchanged across the network between members of the system is encrypted, thereby the information is secure and “tamper-proof” (see at least [0039]).
As such, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the system taught by the combination of Brady and Ferguson ‘564 so as to protect the data exchanged between the at least one beacon and the plurality of system collectors from tampering via encryption, in view of Evans, as Evans teaches doing so in a system for delivery goods enables the communicated information to advantageously by tamper-proof (see [0039] of Evans). 

Claims 44 and 49-50 are rejected under 35 U.S.C. 103 as being unpatentable over Brady in view of Baalke et al. (United States Patent Application Publication No. US 2018/0329418 A1) [hereinafter “Baalke”]. 

Regarding claim 44, Brady teaches a method for executing a proposed route to deliver goods, by at least one member of a utility execution system, from at least one first location to at least one second location (see Abstract) comprising:
accessing, by the at least one member, a map including at least one static obstacle (see Col. 4, lines 28-51); 
updating, by the at least one member, the map with the proposed route forming a route map (see Col. 4, lines 28-51, Col. 6, lines 16-31, Col. 8, lines 4-21, Col. 9, line 10 to Col. 10, line 32, Col. 11, lines 3-65, and Col. 20, line 32 to Col. 21, line 37); 
updating, by the at least one member, the proposed route based at least upon the at least one static obstacle (see Col. 4, lines 28-51, Col. 6, lines 16-31, Col. 8, lines 4-21, Col. 9, line 10 to Col. 10, line 32, Col. 11, lines 3-65, and Col. 20, line 32 to Col. 21, line 37); 
continuously gathering, by the at least one member, real time data associated with the updated proposed route as the utility execution system navigates the updated proposed route (see Col. 3, lines 6-46, Col. 6, lines 16-34, Col. 9, line 10 to Col. 10, line 32, Col. 11, lines 3-65, and Col. 20, line 32 to Col. 21, line 37);
continuously updating, by the at least one member, the proposed route based at least upon the real time data (see Col. 3, lines 6-46, Col. 6, lines 16-34, Col. 9, line 10 to Col. 10, line 32, Col. 11, lines 3-65, and Col. 20, line 32 to Col. 21, line 37);
continuously updating, when there are changes, by the at least one member, the route map with the real time data and the updated proposed route as the utility execution system navigates the updated proposed route (see Col. 4, lines 28-51, Col. 6, lines 16-31, Col. 8, lines 4-21, Col. 9, line 10 to Col. 10, line 32, Col. 11, lines 3-65, and Col. 20, line 32 to Col. 21, line 37);
deducing, by the at least one member, at least one characteristic of at least one dynamic object based at least on the updated route map (see Col. 16, line 16 to Col. 18, line 39); 
providing, by the at least one member, the updated route map and the deduced at least one characteristic to the utility execution system (see Col. 4, lines 27-62, Col. 7, lines 10-16, Col. 8, lines 4-21, Col. 9, line 10 to Col. 10, line 32, and Col. 11 lines 3-65); and
continuously updating the route map with pedestrian information (see Col. 4, line 27 to Col. 6, line 34, and Col. 10, lines 3-32).

Brady does not expressly teach continuously updating the route map with states of traffic light information. 
Baalke also generally teaches a method for navigating an autonomous vehicle along pedestrian pathways to delivery packages and goods (see Abstract, [0013], and [0026]-[0029]). Baalke teaches the autonomous vehicle, during travel, references a navigation map and labels the navigation map with identified states of traffic signals, and that updated navigation map is compiled with others to create a continuously updated master traffic signal map (see [0072]-[0074]). Baalke teaches this allows the autonomous delivery vehicle to accurately predict traffic light states and determine the right of way, thereby increasing safety of operation in pedestrian areas (see [0072]-[0079]). 
As such, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the invention taught by Brady so as to continuously update the route map with states of traffic light information, in view of Baalke, as Baalke teaches doing so allows an autonomous delivery vehicle to accurately predict traffic light states and determine the right of way, thereby increasing safety of operation in pedestrian areas.

Regarding claim 49, the combination of Brady and Baalke further teaches continuously updating the updated route map with crowd-sourced information (see Col. 4, lines 28-51, Col. 6, lines 16-31, Col. 8, lines 4-21, Col. 9, line 10 to Col. 10, line 32, Col. 11, lines 3-65, and Col. 20, line 32 to Col. 21, line 37 of Brady).

Regarding claim 50, the combination of Brady and Baalke further teaches continuously updating the updated route map with information derived from surface coatings (see Col. 4, lines 28-51 and Col. 11, line 2-65 of Brady). 

Claims 45-47 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Brady and Baalke, as applied to claim 44 above, and further in view of Aggarwal et al. (United States Patent No. US 10628790 B1) [hereinafter “Aggarwal”]. 

Regarding claim 45, the combination of Brady and Baalke, as applied to claim 44 above, does not expressly teach continuously updating the route map with fiducial data. 
Aggarwal also generally teaches systems and methods for use in automated vehicles for the transportation of goods (see Abstract). Aggarwal teaches an operating environment is lined with fiducial markers to facilitate the navigation of unmanned drive units to move items within the environment (see Col. 2, lines 22-40). Aggarwal teaches that the unmanned drive units use an image capture device to capture images of the fiducial markers, process the information to determine the position of the fiducial marker, and to create a virtual map of all fiducial markers within the environment (see again Col. 2, lines 22-40). Aggarwal teaches that the virtual map is updated continuously with the locations of newly detected or placed fiducial markers (see Col. 19, line 14 to Col. 20, line 27). 
Brady teaches that the automated system and method for the transportation of goods from one location to another can be used in any number of environments, including within a fulfillment center 135 (see Col. 3, line 62 to Col. 4, line 13). 
As such, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the invention taught by the combination of Brady and Baalke so as to include fiducial markers in certain indoor environments and use the autonomous vehicles 150 with camera 262-I to scan the fiducial markers, localize the vehicle based on the location data determined from the fiducial markers, and continuously update the route map with the fiducial data, in view of Aggarwal, as Aggarwal teaches doing so facilitates accurate navigation of unmanned drive units (see Col. 20, lines 23-27). 

Regarding claim 46, the combination of Brady, Baalke, and Aggarwal further teaches localizing the at least one member based at least on the fiducial data (see Col. 2, lines 22-40 and Col. 19, line 14 to Col. 20, line 27 of Aggarwal). 

Regarding claim 47, the combination of Brady, Baalke, and Aggarwal further teaches the fiducial data comprises fiducial marker locations (see Col. 2, lines 22-40 and Col. 19, line 14 to Col. 20, line 27 of Aggarwal). 

Claim 51 is rejected under 35 U.S.C. 103 as being unpatentable over Brady in view of Schubert et al. (United States Patent Application Publication No. US 2019/0041219 A1) [hereinafter “Schubert”]. 

Regarding claim 51, Brady does not expressly teach at least one road obstacle comprises a stair. 
Schubert also generally teaches systems and methods for transporting goods using an autonomous vehicle (see Abstract and [0001]-[0006]). Schubert teaches that when the autonomous vehicle detects the presence of stairs in the navigation path, the computing system updates the navigation path to avoid the stairs as the vehicle may not be capable of climbing stairs (see [0106]-[0107]). 
As such, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the invention taught by Brady such that when the autonomous vehicle detects the presence of stairs in the navigation path, the navigation path is updated to avoid the stairs, in view of Schubert, as Schubert teaches doing so allows the autonomous vehicle to still complete its assigned task when it is unable to climb stairs, thereby allowing the autonomous vehicle to navigate around the detected obstacle.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHUL SOOD whose telephone number is (571)272-9411. The examiner can normally be reached Monday-Thursday 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANSHUL SOOD/               Primary Examiner, Art Unit 3669